UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6560



CHARLES ALONZO TUNSTALL,

                                              Plaintiff - Appellant,

          versus


FRANKLIN   FREEMAN;  CHARLES    CREECY;    TOMMY
CASTELLO; SERGEANT GATLING,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-45-5-BO)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Alonzo Tunstall, Appellant Pro Se. William Dennis Worley,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Tunstall v. Freeman, No. CA-97-45-5-BO (E.D.N.C.

Mar. 16, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2